DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Invention I, Claims 1-8, filed on 2/25/22, is acknowledged.
The Restriction mailed on 2/03/22 has been carefully reviewed and is held to be proper. The Restriction filed on 2/03/22 is hereby made Final.
	An Office Action on the merits of Claims 1-8 now follows.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Apparatus to determine quality of termination of wire using thermal characteristics”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yost et al (US 9,003,645).
Regarding claim 1, Yost et al teach a system or apparatus (Fig. 1, 10) for determining the quality of a termination of a wire (Abstract), the apparatus comprising: 
a wire termination zone (Area A); 
a thermal sensor (Col. 9, lines 13-16) mounted on the wire terminating apparatus (10) proximate the wire termination zone; 
wherein the thermal sensor monitors the thermal properties of the termination to determine if the termination is defective [as the read temperature is correlated to the test which analyzes the concentration of asperities between the wire (Fig. 3, 40) and the ferrule or terminal (42) for its crimping quality (Col. 9, lines 1-6, 9-13, 24-26 & 55-58). 
Regarding claim 2, Yost et al teach that multiple thermal sensors (Col. 9, lines 14-15) are mounted on the wire terminating apparatus proximate the wire termination zone. 
Regarding claim 3, Yost et al teach that the thermal sensor is removably mounted to the wire terminating apparatus (10) [as the sensor is a thermocouple associated/mounted with the punch and anvil (30 & 32; Col. 9, lines 14-16)]. 
Regarding claim 4, Yost et al teach that the thermal sensor is positioned to have a field of view of the wire termination zone (Area A) [as to read the asperities of the crimp (Col. 9, lines 1-6) between the wire (40) and the terminal (42) of the wire termination zone]. 
Regarding claim 7, Yost et al teach that the wire termination zone (Area A) has 
Regarding claim 8, Yost et al teach that the wire termination zone (Area A) is a heating zone [by an external heating element (Col. 9, lines 16-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yost et al in view of Pruett et al (US 5,678,390).
Regarding claim 5, Yost et al teach a system or apparatus (Fig. 1, 10) for determining the quality of a termination of a wire (Abstract) including the positioning of the thermal sensor (Col. 9, lines 13-16) near the wire (40) positioned in the wire termination zone (Area A), which reads on applicant’s claimed invention.
However, Yost et al do not disclose that the thermal sensor is positioned in line with a longitudinal axis of the wire.
Pruett et al a temperature measurement apparatus (Fig. 1, 7) where the positioning of the thermal sensor (Fig. 2, 57) is positioned in line with a longitudinal axis of the crimping head (32), in order to obtain an accurate temperature measurement of the temperature sensing range of the thermal sensor (Col. 9, lines 62-67).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the system or apparatus (Fig. 1, 10) for determining the quality of a termination of a wire as taught by Yost et al by applying the structural positioning of the thermal sensor, as taught by Pruett et al, in order to position the thermal sensor in line with a longitudinal axis of the wire (40) positioned in the wire termination zone (Area A) and to obtain an accurate temperature measurement of the temperature sensing range of the thermal sensor.
Regarding claim 6, Yost et al in view of Pruett et al teach some of the thermal sensors is positioned off centered from a longitudinal axis of a wire positioned in the wire termination zone, wherein the thermal sensor monitors the thermal properties of the termination which are reflected, as some of the thermal sensors or thermocouples (Col. 9, lines 14-15) are mounted on the punch and anvil (30 & 32) of the wire terminating apparatus, away from the tip, in order to obtain multiple readings of different thermocouples locations and an accurate temperature measurement of the temperature sensing range of the thermal sensors. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
March 30, 2022